Citation Nr: 1828742	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  15-05 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased evaluation of s/p residuals, fracture, right carpal navicular, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation of scar, right wrist s/p fracture, currently evaluated as 0 percent disabling.

3.  Entitlement to service connection for right foot injury as secondary to the service-connected disability of s/p residuals, fracture, right carpal navicular.

4.  Entitlement to service connection for right shoulder dislocation as secondary to the service-connected disability of s/p residuals, fracture, right carpal navicular.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1971 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDING OF FACT

The Veteran died in August 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran/appellant died during the pendency of the appeal.  See VA Form 27-0820a, Report of Notice of Death dated in August 2016; Certificate of Death received in September 2016.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Any request must be filed not later than one year after the date of the appellant's death.  38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C. § 5121(a).  38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated.  38 C.F.R. § 3.1010(b) (2017).


ORDER

The appeal is dismissed.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


